Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an voicemail left on 2/12/2021.

The application has been amended, to cancel (withdrawn) Claims 1-11 (authorized by attorney), as follows: 
AMENDMENTS TO THE CLAIMS
1.-11. Canceled
Allowable Subject Matter
Claims 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 12, for which Claims 13-19 depends, teaches a limitation: “the second shielding body creates an air gap X1 between the first shield shielding body or the second shielding body and the isolating unit; crimping the first shielding body to the second shielding body, to create a shield housing, so that an air gap X2 is created between the first shield shielding body or the second shielding body and the isolating unit, wherein X2 is less than X1” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.

Dew (US20150114711) in view of Zahnen (US6265665) is the closest prior art of record.
Regarding Claim 12, Dew teaches, in Fig. 14-23, a method for reducing a volume of air within an electrical distribution system, comprising: providing at least one cable (110, 112,114); surrounding the at least one cable with an isolating unit (252b, 252a); placing a first shielding body (260b) on a top surface of the isolating unit; placing a second shielding body (260a) on a bottom surface of the isolating unit, but does not teach placing the first shielding body and the second shielding body creates a gap X1 between the first shield body or the second shielding body and the isolating unit, crimping the first shielding body to the second shielding body, to create a shield housing, so that a gap X2 is created between the first shield body or the second shielding body and the isolating unit, wherein X2 is less than X1 .
Bohlender discloses, in Fig. 1-3, 9-11, the placing the first shielding body (14) and the second shielding body (12) creates a gap X1 (see 68 open – Fig. 9)  (see also 20 ,38 in Fig. 1 being open creates a gap between 14 and 11) between the first shield body (14) or the second shielding body and the isolating unit (11), crimping (76, 40, Fig. 10-11) the first shielding body to the second shielding body, to create a shield housing (Fig. 11, Fig. 2), so that a gap X2 (Fig.11- 68 not present) (Fig. 2) (the gap between 14 and 11 is smaller in Fig .11) is created between the 
Dew and Bohlender does not teach the above allowable limitation.
Similar reasoning can be made for Claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848